Citation Nr: 1502231	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-23 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.
 
2.  Entitlement to service connection for muscle and joint pain, documented as hip and ankle degenerative joint disease, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for obstructive sleep apnea, to include as due to an undiagnosed illness.            

6.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and son


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to July 1981, and from November 1990 to June 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

In a November 2014 rating decision, the RO granted entitlement to service connection for major depressive disorder, assigning a 50 percent disability rating, effective October 23, 2008.  The grant of service connection for this condition constituted a full award of the benefit sought on appeal as to the issue of entitlement to service connection for memory deficit attributed to psychological factors.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, these issues are not currently in appellate status.  Id.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Muscle and joint pain has been attributed to the known clinical diagnosis of degenerative joint disease, and the weight of the evidence is against a finding that muscle and joint pain, to include bilateral hip and ankle degenerative joint disease, were manifested during service, within a year of separation from service, or are otherwise due to active service.

2.  Fibromyalgia is not shown.

3.  Chronic fatigue syndrome is not shown.

4.  Sleep problems have been attributed to the known clinical diagnosis of sleep apnea, and the weight of the evidence is against a finding that obstructive sleep apnea manifested during service or is otherwise due to active service.

5.  Headaches have been attributed to the known clinical diagnosis of tension headaches, and the weight of the evidence is against a finding that headaches manifested during service or are otherwise due to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for muscle and joint pain, to include bilateral hip and ankle degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In January 2009 and May 2009, the RO sent the Veteran letters, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

Attempts were made to locate the Veteran's service treatment records, but such efforts have been unsuccessful; all relevant federal records custodians have indicated these records are missing.  See June 2009 VA Memorandum.  The Veteran was duly informed of this development and asked to submit any copies of such records he might have in his possession.  See March 2009 VA Letter to the Veteran.  No records have been received from the Veteran, and in an April 2009 statement he stated that in 2001 his home was destroyed by a tornado and all records were lost.  See VBMS entry dated 04/15/2009.  Under such situations, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law, however, does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

Otherwise, all pertinent, identified medical records for treatment since service separation have been obtained and considered.  The Veteran was afforded VA examinations in November 2013 and addendum opinions were provided in November 2014.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Criteria & Analysis

The Board has reviewed all of the evidence in the Virtual folder.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Court) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will  +focus specifically on what the evidence shows, or fails to show, as to the claims. 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010); see also 76 Fed. Reg. 41696-98 (July 15, 2011).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This means of service connection is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Generally, to establish a right to compensation for a present disability, a Veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge. See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Muscle and joint pain, to include bilateral hip and ankle degenerative joint disease

The Veteran asserts that he has muscle and joint pain due to exposure to oil fumes and burn pits during active service in the Persian Gulf.  T. 13.

In November 2013, the Veteran underwent a VA examination.  The examiner opined that the bilateral hip and bilateral ankle degenerative joint disease are not as likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner explained that these conditions are biomechanical conditions not known to be related to toxic exposures.  The examiner commented that the records indicate the Veteran has been obese since at least 1995, with an onset of joint symptoms in about 2000, and that obesity is commonly associated with osteoarthritis conditions.

In November 2014, the examiner proffered an addendum opinion.  The examiner stated that the Veteran does not have a diagnosed disability of any muscles.  The examiner indicated that the Veteran was diagnosed with degenerative joint disease of the ankles and there were no other diagnosed joint conditions.  The examiner commented that although a medical record was found noting injury to the left elbow in 1996, the Veteran denied any left elbow complaint in November 2013, and there was not a diagnosis of a left elbow condition.  The examiner stated that the Veteran did not exhibit any muscle/joint symptoms that were not attributable to his degenerative joint disease of the ankles and hips.  There were also are no conditions that may be considered "medically unexplained."  The examiner opined that it was less likely than not that the Veteran's bilateral hip and bilateral ankle conditions were incurred in or otherwise the result of service.  There were no other diagnosed disabilities of the muscles or joints.  The examiner commented that at the November 2013 examination, the Veteran reported the onset of his bilateral ankle condition in about 2000, without any known injury.  He reported the onset of his bilateral hip condition about 2 years prior to the November 2013 examination, without any known injury.  It was noted that the Veteran has been found to be obese since about 1995 (after service).  The examiner again commented that obesity is commonly associated with osteoarthritis of these joints and is the most likely underlying etiology for the degenerative joint disease of the ankles and hips.

As detailed above, while current bilateral hip and ankles disabilities are shown, the evidence reflects that these disorders manifested many years after separation from service per post-service treatment records and the lay statements of the Veteran.  As noted previously, service treatment records are not available; however, per the Veteran's statements to the VA examiner the onset of his bilateral hip condition was in 2000 without any known injury, and the onset of his bilateral ankle condition was in 2011 without any known injury.  

Again, the VA examiner opined that the conditions found on examination were biomechanical disorders, which are not known to be related to toxic exposures, and the examiner attributed the hip and ankle arthritis to obesity and indicated that these conditions manifested in 2000 and 2011, thus many years after separation from service.  Thus, while the Veteran asserts that his hip and ankle problems are due to service, a VA opinion by a medical doctor, who had the opportunity to review the entirety of the medical and lay evidence of record and who provided a clear rationale in support of the conclusions, provided a negative etiological opinion which is entitled to more probative weight.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no contrary medical opinion of record. 

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current hip and ankle disabilities are due to service.  His opinions in this regard are not competent, given the complexity of the medical questions involved.  Moreover, while he has generally complained of muscle and joint pain, only hip and ankle disorders have been shown per objective physical examination.  

In light of the Veteran's contentions of his in-service experiences, a medical opinion was sought, which was negative.  The medical evidence and opinions outweigh the lay contentions of the Veteran.  Moreover, the Veteran reported to the examiner that he did not have problems with his hips and ankles until many years after separation from service.  

In conclusion, the most probative evidence is against a link between current bilateral hip and ankle disabilities, and a disease or injury in service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Fibromyalgia

The Veteran is seeking service connection for fibromyalgia, either as incurred in service or as party of an undiagnosed illness due to his Persian Gulf service.  

In November 2013, the Veteran underwent a VA examination.  Upon physical examination, the examiner opined that there was insufficient evidence to support a diagnosis of fibromyalgia.  The examiner opined that there was no evidence of muscle pain or tenderness.

In the November 2014 VA addendum opinion, the examiner stated that the Veteran did not have a diagnosed condition of fibromyalgia; rather, he was diagnosed with degenerative joint disease of the ankles and hips.

The medical evidence of record does not otherwise reflect a diagnosis of fibromyalgia.  

Inasmuch as the VA examination shows that the Veteran does not have a disability of fibromyalgia, service connection must be denied.  The examiner indicated that his joint symptoms are due to his bilateral hip and ankle degenerative joint disease.  Moreover, the lack of a diagnosis of fibromyalgia precludes the consideration of an undiagnosed or medically unexplained chronic multi-symptom illness because the findings here are completely normal rather than unexplained.  In short, the Veteran is not shown to have fibromyalgia and the requirements for service connection are therefore not met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In so finding, the Board acknowledges that the Veteran is competent to report his observable symptomatology.  However, he lacks the medical expertise to conclude that such symptoms are manifestations of fibromyalgia.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the claim must be denied.

Chronic fatigue syndrome

The Veteran is seeking service connection for chronic fatigue syndrome, either as incurred in service or as part of an undiagnosed illness due to his Persian Gulf service.  

In November 2013, the Veteran underwent a VA examination.  Upon physical examination, the examiner opined that there is insufficient evidence to support a diagnosis of chronic fatigue syndrome.  This condition is not as likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The symptom of fatigue is attributed to multiple underlying health factors, including his obstructive sleep apnea, hypertension and depressed mood.

In the November 2014 VA addendum opinion, the examiner stated that the Veteran does not have a diagnosis of chronic fatigue syndrome.  The examiner commented that the Veteran's complaint of fatigue is considered a symptom of his sleep apnea condition.  The Veteran does not have "medically unexplained" fatigue-like symptoms.  His symptoms are explained by his sleep apnea condition.  The medical evidence of record does not otherwise reflect a diagnosis of fibromyalgia.  

Inasmuch as the VA examination shows that the Veteran does not have a disability of chronic fatigue syndrome, service connection must be denied.  The examiner indicated that his fatigue is due to his sleep apnea, hypertension, and depressed mood, but he does not have a separate diagnosis of chronic fatigue syndrome.  Moreover, the lack of a diagnosis of chronic fatigue syndrome precludes the consideration of an undiagnosed or medically unexplained chronic multi-symptom illness because the findings here are explained.  In short, the Veteran is not shown to have chronic fatigue syndrome and the requirements for service connection are therefore not met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In so finding, the Board acknowledges that the Veteran is competent to report his observable symptomatology.  However, he lacks the medical expertise to conclude that such symptoms are manifestations of chronic fatigue syndrome.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the claim must be denied.

Obstructive sleep apnea

A March 1995 private treatment record reflects the Veteran's spouse's report that she has observed him stop breathing for brief periods of time, and the examiner noted that he was obese.  VBMS entry 05/15/2009 at 24.

A February 1999 private treatment record reflects the Veteran's report of having episodes of not breathing at night.  He stated that since he had put on weight, he had begun snoring quite a bit, and his wife now observed that he had periods where he stopped breathing for several seconds.  The examiner commented that such reports were certainly consistent with possible sleep apnea syndrome.  VBMS entry 05/15/2009 at 19.

Thereafter, in February 1999, the Veteran underwent a private sleep study wherein severe obstructive sleep apnea syndrome associated with hypersomnolence was diagnosed.  VBMS entry dated 05/27/2009.

In October 2013, the Veteran underwent a private sleep study wherein severe obstructive sleep apnea was diagnosed.  VBMS entry dated 10/30/2013.

In November 2013, the Veteran underwent a VA examination.  The examiner opined that his sleep apnea was not as likely as not related to a specific exposure event experienced during service in Southwest Asia.  The examiner stated that the record supported an onset of symptoms of sleep apnea after service, and was attributed in the medical record to an increase of 60-70 pounds over less than one year in about 1994.  The examiner commented that the Veteran remained severely obese, which was his most likely significant risk factor for obstructive sleep apnea.

In November 2014, the examiner offered an addendum opinion that it is less likely than not that the Veteran's obstructive sleep apnea was incurred in or otherwise the result of his military service.  The examiner noted that based on the November 2013 VA examination report, the Veteran reported that he did not recall snoring while in service, but began snoring about 1-2 years after he returned from deployment.  He reported he began falling asleep at his desk in the mid-1990's and was eventually diagnosed with obstructive sleep apnea.  The examiner noted that based on the record, sleep apnea began 8-9 months prior to a 1995 visit attributed to significant weight gain.

The examiner noted that careful consideration was given to the Veteran's personal and family lay history provided at the Board hearing, and acknowledged that the Veteran and his family are considered credible witnesses.  The examiner, however, noted that the available medical records, as well as the Veteran's report in November 2013, all strongly supported an onset of the condition of sleep apnea occurring more than 1 year after the veteran separated from service.  Furthermore, the veteran reported at the hearing that there was no complaint or mention of a snoring condition during service.  Thus, the examiner concluded that the sum total evidence of record is insufficient to support a proximate relationship between the onset of his sleep apnea and events in service.

While it is clear that the Veteran has a current diagnosis of sleep apnea, the preponderance of the evidence is against a finding that his sleep apnea is due to active service.  While the Veteran and his family members assert that he experienced sleep apnea symptoms during active service and shortly following service, sleep apnea, specifically obstructive sleep apnea, was not diagnosed until several years after separation from service.  The Board finds that the Veteran and his family members are competent to attest to the Veteran's symptoms prior to, during, and following service.  The Veteran and his family members, however, are not competent to diagnose any medical disability as complex as sleep apnea, the symptoms of which could be attributed to any number of causes, because they have not been shown to have the requisite medical expertise.  Indeed, even medical professionals require sleep studies and diagnostic testing to diagnose sleep apnea and it is not a disorder that can be readily diagnosed by a lay person.  Thus, based on the competent and credible assertions, a medical opinion was sought.

Based on a review of the records and oral history, the examiner found no evidence that the Veteran's diagnosis of obstructive sleep apnea had its origin while in military service or is otherwise due to active service.  As detailed above, the examiner determined that based on the evidence, sleep apnea manifested likely in the mid-1990's due to an increase in weight.  In formulating this opinion, the examiner relied on the Veteran's statements that he did not recall snoring during service and recalled symptoms beginning in 1994 or 1995.  Likewise, the Veteran's spouse noted an observation of symptoms at a 1995 medical appointment.  The examiner specifically noted that careful consideration had been given to the lay statements of the Veteran and his family, and found them to be credible witnesses.  The examiner, however, found that based on a totality of the evidence that his sleep apnea occurred more than one year after he separated from service, and that the evidence was insufficient to support a proximate relationship between the onset of his sleep apnea and events in service.

The VA examiner considered the evidence of record, to include the treatment records and lay assertions of the Veteran and his family, and opined that the Veteran's sleep apnea was not due to his period of active service.  The VA examiner conducted a review of the entire claims folder, and considered the post-service treatment records, the reported symptoms of the Veteran and the reported observations and recollections of the Veteran's family members and still concluded that sleep apnea was not due to active service.  This included acknowledgement and consideration of the testimony and lay assertions contained in the treatment records and VA examination report.  

Thus, the VA examiner had an opportunity to consider the Veteran's history, to include his and his family's observations and recollections of symptoms, and the examiner reviewed the clinical record, and determined that the current sleep apnea was unrelated to service.  The Board has weighed the Veteran's and his family's statements with the medical evidence of record, to include the VA medical opinion of record, and after weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is less convincing than the objective medical evidence of record and of less probative value here.  The Veteran's contentions are outweighed by the medical evidence which reflect that a diagnosed sleep disability was not rendered until several years after separation from service and is not otherwise due to service.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's sleep apnea is causally related to his active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Headaches

The Veteran asserts that he has headaches due to exposure to oil fumes and burn pits during active service in the Persian Gulf.  T. 13.  At the Board hearing, he testified that he had a few headaches during service, and began to experience more frequent headaches shortly after returning from service.  T. at 25-27.

At the November 2013 VA examination, the Veteran reported an onset of headaches in the mid-1990's.  He reported the onset of frontal headaches, worse with stress, occurring about 2-3 times per year, lasting about 2 hours.  He denied incapacitating headaches.  He has not sought evaluation or treatment during or after service for headaches.  He denied nausea, photophobia, or sound sensitivity, or visual changes.  He reported current frequency of headaches about once every 3-4 weeks, lasting 1-2 hours, not requiring medication or other treatment.

The November 2013 VA examiner diagnosed tension headaches upon interviewing and examining the Veteran.  The examiner opined that this disorder was not as likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner explained that according to the Update 2009; Institute of Medicine National Academy of Sciences, Gulf War and Health: Volume 8: Update of Health Effects of Serving in the Gulf War, there was inadequate/ insufficient evidence of an association between deployment to the Gulf War and headache disorders.  The examiner commented that tension headaches were a common condition in the general population.

In the November 2014 addendum opinion, the VA examiner opined that it was less likely than not that the Veteran's headaches were incurred in or otherwise the result of his military service.  The examiner noted that at the November 2013 examination, the Veteran reported an onset of headaches in the mid-1990's (after separation from service).  He reported that the headaches occurred about once every 3-4 weeks, lasting 1-2 hours, not requiring medication or other treatment.  He denied having incapacitating headaches.  

The examiner noted that the available medical treatment records, including private medical records dated from 1996-2005, were silent for any complaint or reference to a headache condition, although the medical record contained reports of several other medical complaints during the same time period, therefore limiting the likelihood of a significant chronic headache condition.  The examiner stated that although the Veteran had been noted to be a credible witness, there was a significant discrepancy between the history reported by the Veteran in November 2013 and the history reported at the Board hearing in June 2014.  The examiner stated that it was highly unlikely for a person to endure a period of over ten years with recurring weekly, incapacitating headaches (as reported at the Board hearing) without a single mention of the condition in the treatment records, when other medical conditions were discussed at regular intervals in the treatment records.  Thus, the examiner found that the sum total evidence of record was insufficient to support a proximate relationship between the onset of a chronic headache condition and the Veteran's active service.

Based on a review of the entirety of the evidence, while it is clear that the Veteran has a current diagnosis of tension headaches, the preponderance of the evidence is against a finding that his headaches are due to active service.  Initially, as detailed, the examiner found no relationship between his headaches and Persian Gulf service.  The Veteran is competent to attest to his symptoms during and following service; however, he has been inconsistent in his assertions as to when his headaches began.  The Veteran told the VA examiner in November 2013 that his headaches began in the mid-1990's, which would have been a few years after separation from service; however, in June 2014 the Veteran testified that he experienced headaches during service and then shortly after separating from service.  As previously noted, the examiner addressed this discrepancy in formulating the addendum negative etiological opinion.  While acknowledging that the examiner did not have the benefit of reviewing the Veteran's service treatment records, as they are missing, the examiner did review the post-service treatment records.  Again, the examiner found it to be highly unlikely for a person to endure a period of over ten years with recurring weekly, incapacitating headaches (as reported at the Board hearing) without a single mention of the condition in the treatment records, when other medical conditions are discussed at regular intervals in the treatment records.  Thus, the examiner considered the Veteran's lay statements and the medical evidence in formulating the negative etiological opinion.  The examiner found that based on a totality of the evidence, there was insufficient evidence to show a relationship between his headache disability and active service.  

The VA examiner considered the evidence of record, to include the treatment records and lay assertions of the Veteran, and opined that the Veteran's headaches are not due to his period of active service.  The VA examiner conducted a review of the entire claims folder, and considered the post-service treatment records, and the reported symptoms of the Veteran and still concluded that headaches are not due to active service.  This included acknowledgement and consideration of the testimony and lay assertions contained in the VA examination report.  

Thus, the VA examiner had an opportunity to consider the Veteran's history, to include his recollections of symptoms, and the examiner reviewed the clinical record, and determined that the current headaches are unrelated to service.  The Board has weighed the Veteran's statements with the medical evidence of record, to include the VA medical opinion of record, and after weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is less convincing than the objective medical evidence of record and of less probative value here.  The Veteran's contentions are outweighed by the medical evidence which reflect that headaches did not manifest until several years after service, and are not otherwise due to service.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's headaches are causally related to his active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for muscle and joint pain, to include bilateral hip and ankle degenerative joint disease, is denied.
 
Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for headaches is denied.

REMAND

In the July 2014 Board Remand, it was determined that the question of entitlement to service connection for hypertension was inextricably intertwined with the question of entitlement to service connection for an acquired psychiatric disability.  In light of the grant of service connection for major depressive disorder, the Veteran should be afforded a VA examination to assess whether his hypertension is due to or aggravated by his psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed hypertension.  The Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:

a) Is hypertension at least as likely as not (a 50 percent or higher degree of probability) proximately due to service-connected major depressive disorder?  

c) Is hypertension at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by major depressive disorder?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

2.  If the service connection issue is not granted, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


